Citation Nr: 0522937	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for the residuals of a fracture of the left 
transverse process at L3-L4.

2.  Entitlement to a disability rating in excess of 10 
percent for right lumbosacral radiculopathy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision the RO increased the disability 
rating for the residuals of the fracture of the left L3-L4 
transverse process from zero to 20 percent.  The veteran 
perfected an appeal of that decision. 

In the course of the appeal, in a May 2003 rating decision 
the RO granted a separate rating of 10 percent for right 
lumbosacral radiculopathy.  In addition, the RO further 
increased the rating for the residuals of a fracture of the 
transverse process to 40 percent, based primarily on 
limitation of motion of the lumbar spine, for a combined 
rating for the low back disability of 50 percent.  

The veteran did not separately appeal the rating assigned for 
right lumbosacral radiculopathy.  He has, however, continued 
to contend that a higher rating is warranted for his low back 
disability.  In addition, in a December 2003 supplemental 
statement of the case, the RO included as an issue on appeal 
entitlement to a higher rating for the lumbosacral 
radiculopathy.  Because the lumbosacral radiculopathy is a 
component of the residuals of the fracture of the transverse 
process, and the veteran has perfected an appeal of the 
rating assigned for the residuals of the fracture, the Board 
finds that the issue of entitlement to a higher rating for 
the lumbosacral radiculopathy is also within its 
jurisdiction.  (See Buckley v. West, 12 Vet. App. 76, 81 
(1988) (the Board has jurisdiction of all issues 
appropriately identified from the radix of the notice of 
disagreement).  

This case was previously before the Board in July 2004, when 
it was remanded for additional development.  Although the 
development was completed, the Board finds that, 
unfortunately, remand is once again required.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter dated in February 2005, and received by the Board 
on March 9, 2005, the veteran advised VA that he recently 
completed an MRI.  As a review of the record reveals that the 
veteran appears to receive VA treatment with regard to his 
back, it is likely that the MRI to which the veteran referred 
was conducted at a VA facility, and/or at the request of his 
VA treating physicians.  VA treatment records are deemed to 
be evidence of record, and a determination on the merits of 
the veteran's appeal should not be made without consideration 
of that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Consequently, on remand the RO should attempt to obtain the 
results of this MRI, as well as any pertinent treatment 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In addition, although the veteran underwent VA neurological 
and orthopedic examinations in October 2003, the Board notes 
that these examinations did not describe the frequency of 
flare-ups of his back pain, nor whether he experienced 
incapacitating episodes.  In light of the symptoms described, 
the Board finds such information would aid in evaluating his 
claims.  Moreover, the results of these examinations noted 
some discrepancy between the straight leg raising results.  
Specifically, on the neurological examination, straight leg 
raising was possible to 
55 degrees on the right, while on orthopedic examination, he 
would not allow the physician to raise the leg above 20 
degrees.  Both of these examinations were conducted on the 
same day.  Thus, the Board finds that additional examinations 
could help clarify this discrepancy.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

This appeal is, therefore, REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder, to include radiculopathy, since 
September 2002, the latest date of 
treatment shown in the record.  After 
securing the necessary release, the RO 
should obtain these records, to include a 
request for VA treatment records from the 
VA facilities in East Orange and 
Morristown, New Jersey.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
veteran's residuals of fractured left 
transverse process at L3-L4, and right 
lumbosacral radiculopathy.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be completed.  

The orthopedic examiner should comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  
Additionally, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bedrest and 
treatment prescribed by a physician.

The neurological examiner should 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected low back 
disability.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

